
	

113 HR 1604 IH: Map It Once, Use It Many Times Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1604
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Oversight and Government
			 Reform, Science, Space,
			 and Technology, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the National Geospatial Technology
		  Administration within the United States Geological Survey to enhance the use of
		  geospatial data, products, technology, and services, to increase the economy
		  and efficiency of Federal geospatial activities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Map It Once, Use It Many Times
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Rights and actions.
					Title I—NATIONAL GEOSPATIAL TECHNOLOGY ADMINISTRATION
					Sec. 101. Definitions.
					Sec. 102. National Geospatial Technology
				Administration.
					Sec. 103. Establishment and maintenance of National Geospatial
				Database.
					Sec. 104. Reorganization of geospatial and land management
				activities.
					Sec. 105. Promulgation of standards for Federal geospatial
				data.
					Sec. 106. Protection of geospatial data.
					Sec. 107. Assumption of geospatial functions of other Federal
				agencies.
					Sec. 108. Acquisition of geospatial data from public
				sources.
					Sec. 109. Acquisition of geospatial data from commercial
				sources.
					Title II—NATIONAL GEOSPATIAL POLICY COMMISSION
					Sec. 201. Establishment; primary duties.
					Sec. 202. Requirements for National Geospatial Data
				plan.
					Sec. 203. Membership.
					Sec. 204. Terminations.
					Title III—CONTRACTOR PERFORMANCE OF FEDERAL GEOSPATIAL
				ACTIVITIES
					Sec. 301. Policy.
					Sec. 302. Definitions.
					Sec. 303. Conversion to contractor performance.
					Sec. 304. Requirement for performance in United
				States.
					Title IV—ENCOURAGING PRIVATE ENTERPRISE
					Sec. 401. Findings; purposes.
					Sec. 402. Strategy for encouraging Federal use of private
				geospatial firms.
					Title V—GEOSPATIAL RESEARCH AND DEVELOPMENT
					Sec. 501. Purposes.
					Sec. 502. Definitions.
					Sec. 503. Geospatial research plan.
					Sec. 504. Policy directives for research and
				development.
					Sec. 505. Annual report.
					Sec. 506. National defense and security exemption.
				
			2.FindingsCongress finds the following:
			(1)Geospatial data is
			 necessary and essential to—
				(A)the management of
			 natural resources;
				(B)economic
			 development;
				(C)the management,
			 adjudication, and prevention of future disruptions in the home mortgage
			 system;
				(D)the development
			 and implementation of a smart energy grid;
				(E)the deployment of
			 universal domestic broadband service;
				(F)the management of
			 Federal real property assets;
				(G)emergency
			 preparedness and response;
				(H)homeland
			 security;
				(I)the delivery of
			 efficient health care and other services provided, financed, or regulated by
			 the Federal Government; and
				(J)the maintenance,
			 rehabilitation, and enhancement of public works, transportation, and other
			 infrastructure of the United States.
				(2)The geospatial
			 technology field is a high growth, high demand, and economically vital sector
			 of the economy of the United States.
			(3)The United States
			 is the leader in the global geospatial technology field. The thousands of
			 geospatial firms in the United States, which include many small businesses, are
			 among the most capable and qualified geospatial firms in the international
			 market.
			(4)Geospatial
			 technologies can enhance the operations of Government in planning and analysis,
			 asset management, situation awareness, workforce empowerment, citizen
			 engagement, transparency, education, and other services.
			(5)The full use and
			 exploitation of geospatial technologies can foster economic growth, contribute
			 to environmental stewardship, and enable scientific and technological
			 excellence.
			(6)Studies have
			 indicated that Federal agencies are not effectively using geospatial
			 technologies and can improve the management of information resources and other
			 applications.
			(7)Efforts to reduce
			 redundancies in geospatial investments have not been fully successful. Federal
			 agencies are still independently acquiring and maintaining potentially
			 duplicative and costly data sets and systems and until these problems are
			 resolved, duplicative geospatial investments are likely to persist.
			3.PurposesThe purposes of this Act shall be to—
			(1)ensure that a
			 centralized and comprehensive database of geospatial data for the United States
			 is available for use by the Federal Government to—
				(A)improve the
			 quality of services provided by the Federal Government; and
				(B)reduce the costs
			 to the Federal Government of providing such services;
				(2)coordinate Federal
			 agencies, State and local governments, and private entities to—
				(A)maximize the use
			 of private geospatial firms for the performance of Federal geospatial
			 activities; and
				(B)eliminate
			 redundancy in the Federal performance of geospatial activities;
				(3)foster the
			 establishment and growth of private geospatial firms in the United States;
			 and
			(4)facilitate the
			 development of new geospatial technology in the United States.
			4.DefinitionsIn this Act:
			(1)The term
			 Administrator means the Administrator of the National Geospatial
			 Technology Administration.
			(2)The term
			 geospatial activity means—
				(A)the collection of
			 geospatial data, including collection from terrestrial, ground-based, airborne,
			 or spaceborne platforms;
				(B)the organization
			 of geospatial data, including organization in a survey (including a GPS or
			 field survey), map, chart, plan, report, or description;
				(C)the storage,
			 dissemination, and retrieval of geospatial data;
				(D)the interpretation
			 and use of geospatial data;
				(E)the development of
			 products or technology to facilitate the activities described in subparagraphs
			 (A) through (D); and
				(F)activities (other
			 than exclusively business-related activities) for the enhancement of geospatial
			 data and its use.
				(3)The term
			 geospatial data means data—
				(A)relating to
			 natural and human-made physical features and phenomena on or below the surface
			 of the Earth or in the space above the Earth, which may include data on the
			 size, shape, and location of such features, and data on the legal boundaries
			 relating to such features; and
				(B)developed by
			 professionals, including surveyors, photogrammetrists, hydrographers,
			 geodesists, and cartographers.
				(4)The term
			 licensed geospatial data means—
				(A)commercial
			 off-the-shelf (COTS) data produced by a commercial provider that exists prior
			 to any purchase or procurement by the Government and is made available to the
			 market via an agreement of license with specific terms including rights and
			 restrictions;
				(B)the cost of such
			 data is available from the provider’s published price list;
				(C)delivery of such
			 data is provided at the point of sale;
				(D)the specifications
			 for such data are prescribed by the provider and not subject to change at the
			 Government’s request; and
				(E)a transaction in
			 which the Government does not become involved with defining any portion of the
			 geospatial data product specifications, requirements, uses, or design, which
			 shall be considered a professional service subject to section 303 of this
			 Act.
				(5)The term
			 private geospatial firm means a private individual, firm,
			 partnership, corporation, association, or other legal entity organized and
			 permitted by law to engage in geospatial activities, that engages in such
			 activities—
				(A)as a regular
			 course of trade or business; and
				(B)with the principal
			 objective of livelihood and profit.
				(6)The term
			 real property means land and—
				(A)crops, forests,
			 and other resources attached to or contained in the land;
				(B)buildings or other
			 structures on the land; and
				(C)improvements to
			 the land, including fixtures permanently attached to the land or to structures
			 on the land.
				(7)The term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, and any other
			 territory or possession of the United States.
			5.Rights and
			 actionsNothing in this Act
			 shall be construed to confer a private right of action on any person nor shall
			 affect any valid existing private property rights.
		INATIONAL
			 GEOSPATIAL TECHNOLOGY ADMINISTRATION
			101.DefinitionsIn this title:
				(1)The term
			 cadastral information means information on real property that
			 includes information on—
					(A)the location,
			 boundaries, and size of the property; and
					(B)the use, value,
			 ownership (including any interest, benefit, right, or privilege in the
			 property), and assets of the property.
					(2)The term
			 cadastral parcel means a single area of land or, more
			 particularly, a volume of space, under homogeneous real property rights, unique
			 ownership, subdivision, or description, and address.
				(3)The term
			 geodetic control information means information on the coordinate
			 positions of geographic data established using a common reference
			 system.
				(4)The term
			 orthoimagery means georeferenced image maps prepared from an
			 aerial photograph or remotely sensed data from which displacements of images
			 caused by sensor orientation and terrain relief have been removed.
				(5)The term
			 elevation and bathymetry means high-quality topographic data and
			 other three-dimensional representations of the Nation’s natural and constructed
			 features, including the depths of bodies of water.
				102.National
			 Geospatial Technology Administration
				(a)EstablishmentTo
			 carry out the purposes of this Act, there is established within the Department
			 of the Interior the National Geospatial Technology Administration.
				(b)Administrator
					(1)In
			 generalThe National Geospatial Technology Administration shall
			 be headed by an Administrator, who shall report directly to the Secretary of
			 the Interior.
					(2)AppointmentThe
			 Administrator shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					103.Establishment
			 and maintenance of National Geospatial Database
				(a)EstablishmentThe
			 Administrator shall establish and maintain a comprehensive database of
			 geospatial data for all lands owned or managed by the United States (including
			 public lands), all Indian trust parcels, and, to the extent possible, all
			 non-Federal lands in each State. The database shall be known as the
			 National Geospatial Database.
				(b)Contents of
			 databaseThe National Geospatial Database shall include, for all
			 lands described in subsection (a), the following geospatial data (as
			 applicable):
					(1)Cadastral
			 information, organized on large scale maps—
						(A)using a geodetic
			 network as a reference frame;
						(B)with a cadastral
			 boundary overlay delineating all cadastral parcels; and
						(C)with a system for
			 indexing and identifying each cadastral parcel.
						(2)Geodetic control
			 information.
					(3)Orthoimagery.
					(4)Elevation and
			 bathymetry.
					(5)Information on
			 transportation networks.
					(6)Hydrography.
					(7)Information on
			 underground infrastructure, including the location, type, size, composition,
			 and use of underground structures including tunnels and pipelines, including
			 through reference to—
						(A)aerial
			 photogrammetric maps;
						(B)GPS and field
			 surveys;
						(C)as-built
			 drawings;
						(D)service connection
			 cards; and
						(E)historical maps
			 and documents.
						(8)Information on the
			 geographic areas of governmental and administrative units.
					(9)In the case of
			 Federal property, any recommendation the Administrator has made about the
			 property under section 104(b).
					(10)Other geospatial
			 data determined by the Administrator, in consultation with the National
			 Geospatial Policy Commission, to be useful in carrying out national priorities
			 including—
						(A)economic
			 development;
						(B)the management,
			 adjudication, and prevention of future disruptions in the home mortgage
			 system;
						(C)the development
			 and implementation of a smart energy grid;
						(D)the deployment of
			 universal domestic broadband service;
						(E)the management of
			 Federal real property assets;
						(F)emergency
			 preparedness and response;
						(G)homeland
			 security;
						(H)the delivery of
			 efficient health care and other services provided, financed, or regulated by
			 the Federal Government; and
						(I)the maintenance,
			 rehabilitation, and enhancement of the public works, transportation, and other
			 infrastructure of the United States.
						(c)Return on
			 InvestmentThe Administrator, in consultation with the National
			 Geospatial Policy Commission, shall provide a return on investment analysis and
			 economic benefit assessment of the National Geospatial Database.
				(d)Public
			 availability
					(1)In
			 generalExcept as provided by paragraph (2), the National
			 Geospatial Database shall be available to the public.
					(2)Exception for
			 national securityThe Administrator shall withhold from public
			 disclosure any information the disclosure of which reasonably could be expected
			 to cause damage to the national security of the United States.
					(e)Funding
			 strategyThe Administrator shall develop and implement a strategy
			 to fund the establishment and maintenance of the National Geospatial Database
			 through means that may include—
					(1)the use of
			 appropriated funds;
					(2)the establishment
			 of user fees for the National Geospatial Database;
					(3)the establishment
			 of a revolving fund with respect to the user fees;
					(4)interagency and
			 intergovernmental partnerships; and
					(5)public-private
			 partnerships.
					104.Reorganization
			 of geospatial and land management activities
				(a)Implementation
			 of national geospatial data planThe Administrator shall carry
			 out the recommendations of the National Geospatial Data Plan developed by the
			 National Geospatial Policy Commission under section 202(c).
				(b)Data with
			 respect to management of federal propertyThe Administrator shall
			 provide data to heads of other Federal agencies for the determination as to
			 whether any property owned or managed by the United States may be better
			 managed through ownership by a non-Federal entity, including a State or local
			 government, a tribal government, a nonprofit organization, or a private
			 entity.
				105.Promulgation of
			 standards for Federal geospatial data
				(a)PromulgationThe
			 Administrator, in consultation with the Administrator of the Office of
			 Electronic Government, shall promulgate standards to ensure the
			 interoperability of geospatial data collected by or with the support of the
			 Federal Government. Such standards shall be consistent with—
					(1)standards
			 applicable to geospatial data in the Federal Real Property Profile established
			 under section 4(c) of Executive Order No. 13327 of February 4, 2004; and
					(2)protocols for the
			 collection of geospatial data developed under section 216 of the E-Government
			 Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note).
					(b)Conformance with
			 standards
					(1)Requirement for
			 federal conformanceThe head of each agency of the Federal
			 Government shall coordinate with the Administrator to ensure that all
			 geospatial data collected by or with the support of the agency conforms with
			 the standards promulgated under subsection (a), including geospatial data
			 collected under the following authorities:
						(A)Office of
			 Management and Budget Circular A–16.
						(B)Executive Order
			 No. 12906 of April 11, 1994.
						(C)The Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.).
						(D)The Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2801 et seq.).
						(2)Encouragement of
			 non-federal conformanceThe Administrator shall encourage
			 conformance of all other geospatial data collected for lands in the United
			 States with the standards promulgated under paragraph (1).
					106.Protection of
			 geospatial dataThe
			 Administrator shall promulgate regulations and carry out activities to prevent
			 any inmate in a Federal Prison Industries program under chapter 307 of title
			 18, United States Code, or a work program operated by a prison or jail of a
			 State or subdivision thereof from having access to any geospatial data
			 regarding the location of—
				(1)surface and
			 subsurface infrastructure providing communications or water or electrical power
			 distribution or transmission;
				(2)pipelines for the
			 distribution or transmission of natural gas, bulk petroleum products, or other
			 commodities;
				(3)other utilities;
			 or
				(4)any personal or
			 financial information about any individual private citizen, including
			 information relating to such person’s real property however described.
				107.Assumption of
			 geospatial functions of other Federal agencies
				(a)Functions of
			 department of the interiorAll geospatial functions vested by law
			 in the Department of the Interior are hereby transferred to the Administrator,
			 including the following:
					(1)The
			 responsibilities for the survey of public lands and related functions vested by
			 chapter 1 of title 32 of the Revised Statutes of the United States (43 U.S.C.
			 52–59).
					(2)All geospatial functions of the Geography
			 Division of the United States Geological Survey, including functions vested by
			 the Act of June 4, 1897 (43 U.S.C. 31).
					(3)The
			 responsibilities, vested by the revised Office of Management and Budget
			 Circular A–16, dated August, 19, 2006, for stewardship by the Bureau of Land
			 Management of cadastral and Federal land ownership spatial data themes.
					(b)Functions of
			 department of agricultureAll geospatial functions vested by law
			 in the Department of Agriculture with respect to the National Forest System are
			 hereby transferred to the Administrator, including the authority to survey and
			 map lands in and around the National Forest System lands vested by authorities,
			 including the following:
					(1)Public Law 85–569
			 (7 U.S.C. 1012a).
					(2)Public Law 97–465
			 (16 U.S.C. 521d et seq.).
					(c)Functions of
			 national oceanic and atmospheric administrationAll geospatial
			 functions vested by law in the National Oceanic and Atmospheric Administration
			 are hereby transferred to the Administrator, including all functions of the
			 National Geodetic Survey and other geospatial functions vested by authorities,
			 including the following:
					(1)Section 4685 of
			 the Revised Statutes of the United States (33 U.S.C. 884).
					(2)The Act entitled
			 An Act to define the functions and duties of the Coast and Geodetic
			 Survey, and for other purposes, approved August 6, 1947 (33 U.S.C. 883a
			 et seq.).
					(3)Reorganization
			 Plan No. 4 of 1970 (84 Stat. 2090).
					(4)Section 6082 of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (33 U.S.C.
			 883j).
					(5)The Hydrographic
			 Services Improvement Act of 1998 (33 U.S.C. 892a et seq.).
					(6)Section 206 of the
			 Department of Commerce and Related Agencies Appropriations Act, 2003 (33 U.S.C.
			 883l).
					(7)The Ocean and
			 Coastal Mapping Integration Act (33 U.S.C. 3501).
					(d)Effective
			 dateThis section shall be effective on the date that is 270 days
			 after the date of the enactment of this Act.
				108.Acquisition of
			 geospatial data from public sources
				(a)Federal
			 agenciesAt the request of the Administrator, the head of each
			 Federal agency shall make available to the Administrator for inclusion in the
			 National Geospatial Database geospatial data collected by the agency subject to
			 privacy protections, including—
					(1)all geospatial
			 data collected under the Real Estate Settlement Procedures Act of 1974 (12
			 U.S.C. 2601 et seq.);
					(2)all geospatial
			 data collected under the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801
			 et seq.); and
					(3)notwithstanding
			 sections 9 and 214 of title 13, United States Code, and to the extent
			 consistent with individual privacy protections, all data on building addresses
			 and geographical coordinates collected by the Director of the Bureau of the
			 Census.
					(b)Non-Federal
			 entities
					(1)Cost-sharing
			 agreementsThe Administrator may enter into cost-sharing
			 agreements with, and provide other financial incentives to, State and local
			 governments and private entities and individuals to collect and share with the
			 Administrator geospatial data for inclusion in the National Geospatial
			 Database.
					(2)Limitations on
			 amountThe Federal share of any cost-sharing agreement under
			 paragraph (1) shall not exceed 50 percent of the total cost to the State of
			 collecting and sharing the data.
					109.Acquisition of
			 geospatial data from commercial sources
				(a)Commercial
			 sourcesThe Administrator shall, to the maximum extent
			 practicable, enter into contracts to obtain geospatial data and geospatial
			 activities from commercial sources.
				(b)Licensed
			 data
					(1)In
			 generalIn carrying out this Act, the Administrator may acquire
			 licensed geospatial data from commercial sources.
					(2)ConsiderationsIn
			 determining whether to acquire licensed geospatial data from commercial
			 sources, the Administrator shall take into account—
						(A)existing
			 law;
						(B)the quality of the
			 data relative to the intended use;
						(C)the preferences of
			 the intended (as opposed to incidental) beneficiaries of the data; and
						(D)any restrictions
			 on redistribution of the licensed data, and their effect on—
							(i)the
			 ability of each agency using the data to carry out a mandate of the agency;
			 and
							(ii)the
			 benefit of the geospatial data to its intended users.
							IINATIONAL
			 GEO­SPA­TIAL POLICY COMMISSION
			201.Establishment;
			 primary dutiesThere is hereby
			 established a commission, to be known as the National Geospatial Policy
			 Commission (referred to hereinafter as the Commission).
			 The Commission shall—
				(1)develop and
			 periodically amend a comprehensive plan, to be known as the National
			 Geospatial Data Plan;
				(2)coordinate Federal
			 agencies, State and local governments, and private entities to eliminate
			 redundancy in the performance of geospatial activities;
				(3)convert geospatial
			 activities to performance by private geospatial firms when possible; and
				(4)reduce the costs
			 to the Federal Government of geospatial activities not eliminated or converted
			 to performance by private geospatial firms.
				202.Requirements
			 for National Geospatial Data plan
				(a)Identification
			 of all geospatial activities performed by or for the federal
			 governmentThe Commission shall identify in the National
			 Geospatial Data Plan each geospatial activity performed by or for the Federal
			 Government, and—
					(1)the nature and
			 purpose of the activity;
					(2)the authority
			 under which the activity is performed; and
					(3)the amount
			 expended by the Federal Government in fiscal year 2009 for the activity.
					(b)Identification
			 of redundant, inefficient, and unnecessary geospatial
			 activitiesThe Commission shall identify in the National
			 Geospatial Data Plan each geospatial activity under subsection (a)—
					(1)the performance of
			 which is unnecessary; and
					(2)that may be
			 converted to performance by a private geospatial firm.
					(c)Identification
			 of best means of acquiring geospatial dataThe Commission shall
			 develop and include in the National Geospatial Data Plan recommendations
			 (including, as applicable, recommendations for changes in existing law)
			 for—
					(1)elimination of
			 geospatial activities identified under subsection (b)(1);
					(2)conversion of
			 geospatial activities identified under subsection (b)(2) to performance by a
			 private geospatial firm;
					(3)conversion of
			 performance of geospatial activities identified under subsection (b)(3)(A) to
			 performance by a State or local government; and
					(4)consolidation of
			 geospatial activities identified under subsection (b)(3)(B).
					(d)Estimate of cost
			 savings from adopting recommendationsThe Commission shall
			 include in the National Geospatial Data Plan an estimate of the savings to the
			 United States that would result from adopting the recommendations in subsection
			 (c).
				(e)Deadline for
			 development of national geospatial data planNot later than 1
			 year after funds are made available for this purpose, the Commission shall
			 complete the National Geospatial Data Plan in accordance with this
			 section.
				203.Membership
				(a)Number and
			 appointmentThe Commission shall be composed of the following
			 members:
					(1)The Administrator
			 of the National Geospatial Technology Administration or designee.
					(2)The Director of
			 the Office of Management and Budget or designee.
					(3)The Director of
			 the Office of Science and Technology Policy or designee.
					(4)The Director of
			 the National Economic Council or designee.
					(5)The Director of
			 the National Geospatial Intelligence Agency or designee.
					(6)The Chairman of
			 the Committee on Homeland Security and Governmental Affairs of the Senate or
			 designee.
					(7)The Chairman of
			 the Committee on Oversight and Government Reform of the House of
			 Representatives or designee.
					(8)Eleven citizens
			 with experience in geospatial activities appointed by the President,
			 including—
						(A)two employed in
			 State government;
						(B)two employed in
			 regional or local government;
						(C)one employed in
			 tribal government;
						(D)one employed by a
			 nonprofit organization;
						(E)one employed by a
			 university; and
						(F)four employed by a
			 private geospatial firm, at least one of whom shall be a licensed
			 surveyor.
						(b)Terms
					(1)Federal
			 officialsEach member appointed under subparagraphs (1) through
			 (7) of subsection (a) shall be appointed for the life of the Commission.
					(2)Members
			 appointed by the presidentEach member appointed under subsection
			 (a)(8) shall be appointed for a term of six years.
					(c)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term.
				(d)Pay and
			 expensesEach member appointed under subsection (a)(8) shall be
			 entitled to $100 a day when performing duties vested in the Commission and
			 reimbursement for necessary expenses incurred in performing those
			 duties.
				(e)Chair and
			 officersThe President shall designate the Chair of the
			 Commission from among the non-Federal members. The Commission may elect from
			 among its members other officers as it considers desirable.
				(f)PersonnelThe
			 Commission may employ a Director, an executive officer, and other technical and
			 administrative personnel as it considers necessary. Without regard to section
			 3709 of the Revised Statues (41 U.S.C. 5) and section 3109, chapters 33 and 51,
			 and subchapter III of chapter 53, of title 5, the Commission may employ, by
			 contract or otherwise, the temporary or intermittent (not more than one year)
			 services of city planners, architects, engineers, appraisers, and other experts
			 or organizations of experts, as may be necessary to carry out its functions.
			 The Commission shall fix the rate of compensation so as not to exceed the rate
			 usual for similar services.
				(g)ExemptionThe
			 provisions of the Federal Advisory Committee Act (5 U.S.C. Appendix 2) shall
			 not apply to the Commission.
				204.Terminations
				(a)Upon the
			 establishment of the Commission, the Federal Geographic Data Committee shall be
			 terminated and all functions, duties, authorities, and responsibilities
			 outlined in Office of Management Budget Circular A–16 shall be vested in the
			 Commission and the Administrator.
				(b)Upon the
			 establishment of the National Geospatial Data Plan, Executive Orders 12906 and
			 13286 shall be repealed and all functions, duties, authorities, and
			 responsibilities therein shall be vested in the Commission and the
			 Administrator.
				(c)Upon the
			 establishment of the Commission, the National Geospatial Advisory Committee
			 shall be terminated.
				IIICONTRACTOR
			 PERFORMANCE OF FEDERAL GEOSPATIAL ACTIVITIES
			301.PolicyIt is the policy of the United States,
			 consistent with the United States Commercial Remote Sensing Policy, to—
				(1)rely to the
			 maximum practical extent on the private sector in the United States for the
			 acquisition of commercially available geospatial data and geospatial
			 activities; and
				(2)develop a
			 long-term, sustainable relationship with the private geospatial
			 community.
				302.DefinitionsIn this title, the term agency
			 head means the Secretary, the Administrator, or head of a department,
			 agency, or bureau of the Federal Government.
			303.Conversion to
			 contractor performance
				(a)Conversion of
			 activities identified by commissionEach agency head shall
			 convert, to the maximum extent possible, to performance by private geospatial
			 firms, all activities identified by the National Geospatial Policy Commission
			 for conversion under section 202(b)(2) that are performed by or for the
			 agency.
				(b)Solicitation of
			 offers for contractor performance of eligible activities
					(1)NoticeEach
			 agency head shall issue a notice soliciting offers for the performance of each
			 activity described in subsection (a). The notice shall include a description of
			 qualifications and experience determined by the agency head to be necessary for
			 performance of the activity, and such other criteria as the agency head
			 determines to be appropriate.
					(2)Submission of
			 offersTo be considered for performance of an activity, a private
			 geospatial firm shall submit to the agency head an offer that addresses the
			 criteria described in paragraph (1), including a statement of qualifications
			 and performance data.
					(3)Selection
						(A)First
			 stageOf the private geospatial firms that submit offers under
			 paragraph (2), the agency head shall select the three (or more) private
			 geospatial firms determined by the agency head to be most qualified for
			 performance of the activity, based on the private geospatial firms’ offers and
			 such other information related to the qualifications and experience of the
			 private geospatial firms as the agency head determines to be
			 appropriate.
						(B)Second
			 stageThe agency head shall discuss with each private geospatial
			 firm selected under subparagraph (A) different technologies and professional
			 approaches to furnishing the required services. Based on the discussion, the
			 agency head shall rank each such private geospatial firm in order of most to
			 least qualified.
						(C)Third
			 stageThe agency head shall negotiate with each private
			 geospatial firm determined to be the most qualified to perform the activity
			 required by the agency, for a contract for performance of the activity.
						(D)Final
			 selectionThe agency head shall enter into a contract with each
			 private geospatial firm that, in negotiations under subparagraph (C), agrees to
			 a price determined by the agency head to be fair and reasonable, based on the
			 value of the services to be rendered and the scope, complexity, and specialized
			 nature of the activity.
						(E)Selection of
			 additional firmsIf the agency head cannot enter into a contract
			 with a private geospatial firm under subparagraph (D), the agency head shall
			 determine the next most qualified private geospatial firms for performance of
			 the activity in accordance with subparagraph (A) and enter into discussions and
			 negotiations with such private geospatial firms under subparagraphs (B) and
			 (C), respectively.
						(4)ExceptionThe
			 process set forth in this section shall not apply to licensed geospatial
			 data.
					304.Requirement for
			 performance in United States
				(a)Federal
			 contractsAll Federal contracts for performance of a geospatial
			 activity shall include—
					(1)a
			 condition that the geospatial activity be performed in the United States;
			 and
					(2)a
			 written certification that the funds will not be used for geospatial activities
			 performed outside the United States.
					(b)ExceptionsThe
			 requirements of this section shall not apply with respect to a geospatial
			 activity—
					(1)that was converted
			 to performance by a private geospatial firm under section 303 and was
			 previously performed outside the United States by the Federal
			 Government;
					(2)required by law
			 (including a treaty or trade agreement) to be performed outside the United
			 States;
					(3)required by
			 geographical necessity to be performed outside the United States;
					(4)determined by the
			 Administrator after a competitive procurement process under section 303(b) to
			 be unavailable in the United States;
					(5)for which the
			 President has issued a determination in writing that performance outside of the
			 United States is necessary for national security; or
					(6)for the
			 acquisition of commercial off-the-shelf licensed geospatial data
			 products.
					IVENCOURAGING
			 PRIVATE ENTERPRISE
			401.Findings;
			 purposes
				(a)FindingsCongress
			 finds that the competitive enterprise system, characterized by individual
			 freedom and initiative, is the primary source of the economic strength of the
			 United States, and the Federal Government should not perform geospatial
			 functions better suited for performance by the private sector.
				(b)PurposesThe
			 purpose of this title is to promote the establishment and growth of private
			 geospatial firms in the United States by—
					(1)encouraging the
			 use by the Federal Government of geospatial data, products, technology, and
			 services to accomplish national priorities;
					(2)encouraging the
			 acquisition of geospatial data, products, technology, and services from private
			 geospatial firms;
					(3)encouraging the
			 development, and ensuring the continued employment, of a workforce that will
			 meet future employment demands in the geospatial field; and
					(4)fostering an
			 environment in which all private geospatial firms may compete effectively and
			 grow to their full potential.
					402.Strategy for
			 encouraging Federal use of private geospatial firms
				(a)Development of
			 strategyNot later than one year after the date of the enactment
			 of this Act, the Administrator shall cooperate with private geospatial firms,
			 and any associations composed exclusively of such firms, to develop a
			 comprehensive strategy to encourage and enhance the use of private geospatial
			 firms by Federal agencies and other entities that receive Federal funds,
			 including State and local governmental agencies, universities, nonprofit
			 organizations, and foreign governments.
				(b)Information
			 gatheringIn developing the strategy described in subsection (a),
			 the Administrator shall—
					(1)examine the
			 current role of private geospatial firms, including small businesses, in the
			 economy of the United States;
					(2)States expending
			 Federal funds;
					(3)assess the
			 contribution such firms may make in the future to the growth of the economy of
			 the United States;
					(4)evaluate the
			 efforts of each Federal agency to use private geospatial firms, including the
			 procurement strategies, policies, and methodologies of each Federal agency;
			 and
					(5)assemble
			 statistical information on the use of private geospatial firms by Federal
			 agencies.
					(c)Enhancement of
			 federal agency use of private geospatial firms
					(1)The Administrator
			 shall develop and communicate to each Federal agency recommendations to
			 encourage and enhance the use by the Federal agency of private geospatial
			 firms.
					(2)The Administrator
			 shall establish training programs and facilitate knowledge sharing among
			 Federal agencies on the use of geospatial data, products, technology, and
			 services and the process for procurement of such activities from the private
			 sector.
					(3)The Administrator
			 shall cooperate with public and private agencies, businesses, and other
			 organizations to disseminate information about the use and application of
			 geospatial data, products, technology, and services, the capabilities of
			 private geospatial firms, and the ways in which private geospatial firms may
			 benefit Federal agencies.
					(d)Advocacy and
			 assistance for private geospatial firms affected by federal policies and
			 activities
					(1)The Administrator
			 shall receive, and, as appropriate, address or otherwise act upon complaints,
			 criticisms, and suggestions from private geospatial firms regarding the
			 policies and activities of Federal agencies.
					(2)If the policies
			 and activities of a Federal agency affect or may affect private geospatial
			 firms, the Administrator shall represent the views and interests of the private
			 geospatial firms to the Federal agency.
					(3)The Administrator
			 shall make counseling available to private geospatial firms on how to resolve
			 questions and problems concerning the relationship of such firms to the Federal
			 Government.
					(e)Development of
			 standard clauses, contracts, and form licensesThe Administrator
			 shall, in consultation with trade associations and public interest groups,
			 develop and promote standard clauses and contracts for use by the Federal
			 Government in the acquisition of geospatial data and licenses for the
			 acquisition of licensed geospatial data products.
				(f)Standards for
			 assessment of progressTo evaluate and increase the effectiveness
			 of the strategy, the Administrator shall develop standards (including metrics,
			 benchmarks, and measures of performance) by which to assess—
					(1)the state of
			 geospatial activities in the United States; and
					(2)progress in the
			 development of private geospatial enterprise in the United States.
					VGEOSPATIAL
			 RESEARCH AND DEVELOPMENT
			501.PurposesThe purposes of this title are to encourage
			 innovation and entrepreneurship in the geospatial field by—
				(1)promoting the
			 advancement of geospatial products and technologies, and value-added services
			 related to such products and technologies; and
				(2)providing an
			 avenue through which new and untested geospatial products and services may be
			 brought to the marketplace.
				502.DefinitionsIn this title:
				(1)The term
			 Geospatial Research Plan means the plan developed under section
			 503(a).
				(2)The term
			 research and development—
					(A)means—
						(i)a
			 systematic study directed specifically toward applying new knowledge to meet a
			 recognized need;
						(ii)a
			 systematic application of knowledge toward the production of useful materials,
			 devices, and systems or methods, including design, development, and improvement
			 of prototypes and new processes to meet specific requirements; or
						(iii)development of
			 data, products, technology, or services not currently available in the
			 marketplace and that cannot otherwise be procured commercially through ordinary
			 business channels; and
						(B)may
			 include—
						(i)research in the
			 physical and natural sciences;
						(ii)applied
			 research;
						(iii)technology
			 development; and
						(iv)social science
			 research.
						503.Geospatial
			 research plan
				(a)DevelopmentNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator shall develop a plan, to be known as the Geospatial
			 Research Plan, to provide a coordinated and integrated approach to the
			 investment of the United States in geospatial research and development
			 activities in the 5-year period beginning on the date of the issuance of the
			 Plan.
				(b)RequirementsIn
			 the Geospatial Research Plan, the Administrator shall collaborate with a wide
			 range of interested persons to identify and recommend investments in geospatial
			 research and development activities that will—
					(1)facilitate the
			 establishment the National Geospatial Database;
					(2)facilitate the
			 maintenance of a current and accurate National Geospatial Database;
					(3)enhance the
			 ability to store and archive geospatial data;
					(4)increase public
			 access to and dissemination of stored and archived geospatial data;
					(5)improve sensor and
			 other data collection technologies;
					(6)improve the
			 ability to acquire, visualize, analyze, and apply geospatial data;
					(7)improve the
			 durability and extend the life of geospatial infrastructure;
					(8)address geospatial
			 requirements necessary to meet national needs, Government programs, and
			 emerging public policy issues, including but not limited to—
						(A)protecting and
			 enhancing the environment;
						(B)building and
			 maintaining the physical infrastructure of the United States;
						(C)managing land and
			 real property assets and resources related thereto;
						(D)providing for the
			 national defense and homeland security;
						(E)managing housing
			 and financial services systems;
						(F)producing and
			 utilizing energy in a safe and efficient manner;
						(G)preparing for,
			 responding to, and recovering from natural and anthropogenic
			 emergencies;
						(H)conducting the
			 census;
						(I)administering the
			 system of justice; and
						(J)providing for new
			 forms of communication; and
						(9)meet any other
			 research and development needs of the Federal Government and geospatial data
			 producers and users.
					(c)Estimated
			 funding levels and benefitIn the Geospatial Research Plan, the
			 Administrator shall describe, for each activity identified under subsection
			 (b)—
					(1)the anticipated
			 annual funding levels for the activity for the period described in subsection
			 (a); and
					(2)the benefit the
			 Administrator expects to gain from the activity by the end of the period
			 described in subsection (a).
					(d)ConsiderationsThe
			 Administrator shall ensure that the Geospatial Research Plan—
					(1)includes and
			 integrates the research and development activities of the National Geospatial
			 Technology Administration;
					(2)defines the
			 respective roles and responsibilities of Federal, State, local, regional,
			 tribal, private sector, academic, and nonprofit institutions in geospatial
			 research and development activities; and
					(3)takes into account
			 the activities of other Federal, State, private sector, and nonprofit
			 institutions, and avoids unnecessary duplication with such activities.
					504.Policy
			 directives for research and development
				(a)Development of
			 policy directivesNot later than 180 days after the date of the
			 enactment of this Act, the Administrator shall develop policy directives for
			 implementation by the Federal Government of geospatial research and development
			 activities through innovative partnerships, cooperative research and
			 development agreements, and other means.
				(b)Contents of
			 policy directivesThe policy directives developed under
			 subsection (a) shall provide for—
					(1)simplified,
			 standardized, and timely solicitations;
					(2)a
			 simplified, standardized funding process that provides for—
						(A)the timely receipt
			 and review of proposals;
						(B)outside peer
			 review of proposals, if appropriate;
						(C)protection of
			 proprietary information provided in proposals;
						(D)selection of
			 awardees;
						(E)retention of data
			 rights generated in the performance of the contract by a business
			 concern;
						(F)recognition of the
			 right to intellectual property rights by the private sector partner;
						(G)cost sharing;
			 and
						(H)cost principles
			 and payment schedules;
						(3)ensuring that
			 research and development activities of Government, universities, and nonprofit
			 institutions do not duplicate or compete with those of the private sector;
			 and
					(4)the prompt
			 commercialization of the results of geospatial research and development
			 activities.
					(c)Recommendations
			 for legislationThe Administrator shall propose to Congress any
			 recommendations for legislation to authorize innovative partnerships not
			 authorized under existing law.
				505.Annual
			 reportThe Administrator shall
			 submit to appropriate committees of Congress an annual report, in conjunction
			 with the President’s annual budget request as set forth in section 1105 of
			 title 31, United States Code, describing the amount spent in the last completed
			 fiscal year on geospatial research and development and the amount proposed in
			 the current budget for geospatial research and development.
			506.National
			 defense and security exemptionThis title shall not apply to research and
			 development activities that would adversely affect the national defense and
			 security of the United States.
			
